In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00145-CR
______________________________


ALDARIAN TYRONE DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
 Gregg County, Texas
Trial Court No. 35869-B





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Aldarian Tyrone Davis appeals his conviction by the trial court on his open plea of guilty to
the offense of possession of a controlled substance with intent to deliver.  See Tex. Health &
Safety Code Ann. § 481.112(d) (Vernon 2003).  Davis has two other appeals before this Court: 
cause number 06-07-144-CR (aggravated assault with a deadly weapon) and cause number 06-07-146-CR (unlawful possession of a firearm by a felon).
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Davis v. State, cause number 06-07-00144-CR, we affirm the judgment of the trial
court.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	June 13, 2008
Date Decided:		June 18, 2008

Do Not Publish